PER CURIAM.
Respondent was convicted of domestic abuse battery in June 2015. Prior to the filing of formal charges, respondent and the Office of Disciplinary Counsel (“ODC”) submitted a joint petition for consent discipline in which respondent admitted that his conduct violated Rule 8.4(b) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Stephen J. Holliday, Louisiana Bar Roll number 23496, be suspended from the practice of law for a period of one year.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of- this court’s judgment until paid.